 

AMENDMENT
TO
camden national corporation
executive deferred compensation plan

 

A.           The Camden National Corporation Executive Deferred Compensation
Plan (as Amended and Restated Effective January 1, 2008) (the “Plan”), is hereby
amended as follows:

 

1.The Plan is hereby amended to insert the following as a new Section 4.3 to the
Plan:

 

“Section 4.3.   Supplemental Company Contributions. In the sole discretion of
the Compensation Committee of the Board (the ‘Compensation Committee’), the
Company may, at any time and from time-to-time, make discretionary supplemental
contributions in such amounts determined by the Compensation Committee to the
Account of any Participant or any group of Participants that have been selected
by the Compensation Committee to receive such supplemental contributions (each
such discretionary contribution, a ‘Supplemental Company Contribution’). Any
such Supplemental Company Contributions shall be subject to such terms and
conditions (including vesting terms and conditions) determined by the
Compensation Committee in its discretion and which may differ among individual
Participants and among Supplemental Company Contributions. Notwithstanding the
foregoing, unless otherwise provided herein Supplemental Company Contributions
shall be treated as Company contributions for all purposes under this Plan.”

 

2.Section 5.1 of the Plan is hereby amended to insert the following as the final
sentence of such Section:

 

“Any Supplemental Company Contributions made hereunder shall be credited as of
the date determined by the Compensation Committee with respect to such
Supplemental Company Contribution.”

 



 

 

 

3.Section 6.1 of the Plan is hereby amended to insert the following as the final
sentence of such Section:

 

“Any Supplemental Company Contribution made by the Company shall be subject to
such vesting terms and conditions determined by the Compensation Committee in
its sole discretion in connection with such Supplemental Company Contribution.”

 

4.            Section 6.5(i) of the Plan is hereby amended to insert the
following immediately prior to the period at the end thereof:

 

“, unless otherwise determined by the Compensation Committee with respect to any
Supplemental Company Contribution at the time such contribution is made.”

 

B.           Except as otherwise so amended, the Plan is confirmed in all other
respects.

 

C.           The effective date of this Amendment is as of February 26, 2013

 

Executed this 26th day of February, 2013 by a duly authorized officer of Camden
National Corporation.

 

  CAMDEN NATIONAL CORPORATION       By: /s/ Carolyn C. Crosby     Carolyn C.
Crosby     Senior Vice President     Human Resources and Development

 

2

 

